DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 11/04/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 11/04/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended claims 1, 3, 4, 7, 8, and 16-18.
Applicants have left claims 5, 6, and 9-15 as previously presented.
Applicants have canceled claim 2.
Claims 1 and 3-18 are the current claims hereby under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/06/2021 and 08/24/2021 are being considered by the examiner.
Claim Objections - Withdrawn and Newly Applied Necessitated by Applicants Amendments
Claim 18 is objected
Claim 18, line 13 currently reads “a load placed on a user’s heart”, however, it appears it should read --a load placed on the user’s heart-- (emphasis added). 
Response to Arguments
Applicant’s arguments, see Page 9 of Remarks, filed 11/04/2021, with respect to claims 1, 16, and 18 have been fully considered and are persuasive.  The claim objections of claims 1, 16, and 18 has been withdrawn. 
Claim Interpretation - 35 USC § 112(f) - Withdrawn
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Response to Arguments
Applicant’s arguments, see Pages 8-9 of Remarks, filed 11/04/2021, with respect to claims 1-17 have been fully considered and are persuasive. Applicants have amended claim 1 to recite “… comprising at least one memory and at least one processor that functions as…”. Therefore, the claim elements of “an indicator extraction unit” and “a processing unit” are no longer being interpreted under 112(f). The 112(f) interpretation of claims 1-17 has been withdrawn. 
Claim Rejections - 35 USC § 112 - Withdrawn
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Response to Arguments
Applicant’s arguments, see pages 9-10 of Remarks, filed 11/04/2021, with respect to claims 3, 7-10, and 16 have been fully considered and are persuasive. Applicants have amended claim 3 to clarify that the first point is distinct from the effect appearance point. Applicants have amended claim 7 to clarify that the indicator is found according to similarities of blood pressure waveforms and difference between waveforms. Applicants have amended claim 16 to 
Claim Rejections - 35 USC § 101 - Withdrawn, Maintained and Modified Necessitated by Applicants Amendments
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1 and 3-17 are directed to a “device”, a “system”, and a “non-transitory computer-readable medium”, which describe one of the four statutory categories of patentable subject matter, i.e., a machine. Claim 18 is directed to a “method”, which describes one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).
Prong One: Claims 1 and 18 recite the abstract idea of a mental process, as follows:
Extracts from blood pressure waveform data … an indicator expressing a load placed on a heart of the user by an activity … finds, on a basis of a difference between a blood pressure waveform in a resting section and a blood pressure waveform in an active section, an effect appearance point that is a time at which an effect of the activity appears as a change in the blood pressure waveform, and finds the indicator 
The extracting and finding an indicator steps can be practically performed in the human mind, with the aid of a pen and paper, but for performance on a generic computer, in a computer environment, or merely using the computer as a tool to perform the steps. A person with ordinary skill in the art could extract an indicator by looking at a blood pressure waveform dataset for a person at rest and a blood pressure waveform dataset in an active state, and determine when an effect of the activity appears as a change in the blood pressure waveform by visually seeing where the blood pressure increases in the dataset. One could also reasonably determine a difference by subtracting an active blood pressure value from a rest blood pressure value and determine an indicator that a load is placed on the user’s heart. Further, one of ordinary skill could reasonably determine an indicator by measuring the amount of time, on the blood pressure data set, that passed since the effect of the activity appears in the blood pressure data set. There is currently nothing to suggest an undue level of complexity in the indicator extraction steps. Therefore, a person would be able to practically perform the extraction and indicator determination steps mentally with the aid of pen and paper.
Prong Two: Claims 1 and 18 do not recite additional elements that integrate the mental process into a practical application. Therefore, the claims are “directed to” the mental process. The additional elements merely:
Recite the words “apply it” or an equivalent with the judicial exception, or include instructions to implement the abstract idea on a computer, or merely use the 
Add insignificant extra-solution activity (the pre-solution activity of: using generic data-gathering components (e.g. a sensor – recited at a high level of generality); the post-solution activity of: carrying out a process based on the extracted indicator; using generic data-outputting components (e.g. a processing unit – recited at a high level of generality)).
As a whole, the additional elements merely serve to gather information to be used by the abstracted idea, while generically implementing it on a computer. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. The processing performed on the extracted indicator remains in the abstract realm, i.e., the result is not used for a treatment. No improvement to the technology is evident. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application.
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1 and 18 do not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. E.g., all elements are directed to pre- and post- solution activities, which merely facilitate the abstract idea. Further, the additional elements recited are well-understood, routine, or conventional. Using a second sensor to determine an active sensor is well-understood, routine, and conventional in view of the instant disclosure filed on 10/08/2018 (para. [0010], “determine the active section … from a second sensor (a 
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
Further describe the abstract idea (e.g. based on a blood pressure value being greater than a threshold (claim 3), based on a difference between a minimum in the resting section and a minimum in the active section (claim 4), further describing the minimum value in the active section (claim 5), further describing the minimum value in the resting section (claim 6), determining the indicator difference based on a shape similarity (claim 7), based on a representative shape of a resting section and an active section (claim 8), based on an active waveform one beat or a mean waveform over several beats following the start of an activity (claim 9), based on a resting waveform of one beat or a mean waveform over several beats before the active section (claim 10), based on a plurality of sub-indicators in a resting and active section (claim 13),
Further describe the pre-solution activity (or the structure used for such activity) (e.g., determining the active and resting section based on an activity start and end time for the user (claim 11) (see para. [0010] of the instant disclosure), a second sensor that detects a user’s activity level (claim 12 – wherein the sensor is recited at 
Further describe the computer implementation (e.g., a non-transitory computer-readable medium (claim 17), and
Further describe the post-solution activity (e.g., outputting the indicator as a graph (claim 14) (see para. [0002] of the instant disclosure), outputting the indicator as a table (claim 15) (see para. [0002] of the instant disclosure)).
Taken alone or in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. The additional elements do not add anything significantly more than the abstract idea. The collective functions of the additional elements merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subjection matter. Claims 1 and 3-18 are rejected. 
Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. 
Applicants have argued on pages 11-12 of Remarks, filed 11/04/2021, that independent claims 1 and 18 reflect the necessary steps of finding a similarity in the shapes of the blood 
Applicant’s arguments, see Page 11 of Remarks, filed 11/04/2021, with respect to Claims 1-18 have been fully considered and are persuasive. Applicants have amended claims 1 and 18 to recite “a sensor configured to be worn on a body of a user and further configured to…”. Claims 1 and 18 are no longer directed to or encompass a human organism. The 101 section 33(a) rejection of claims 1-18 has been withdrawn. 
Claim Rejections - 35 USC § 102 - Withdrawn
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments, see pages 13-14 of Remarks, filed 11/04/2021, with respect to claims 1 and 7-18 have been fully considered and are persuasive.  Applicants have amended claims 1 and 18 to recite limitations that are not explicitly disclosed by Amano. The 102(a)(1) rejection of claims 1 and 7-18 has been withdrawn. 
Claim Rejections - 35 USC § 103 - Newly Applied Necessitated by Applicants Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 3, and 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (US Pat. No. 6,042,549), hereinafter referred to as Amano, in view of Ezoe et al. (Pub. No. US 2015/0038802), hereinafter referred to as Ezoe.
The claims are generally directed towards a biological information analyzing device comprising at least one memory and at least one processor that function as: an indicator extraction unit that extracts, from blood pressure waveform data measured continuously by a sensor that is configured to be worn on a body of a user and further configured to non-invasively measure a blood pressure waveform for each heartbeat, an indicator expressing a load placed on a heart of the user by an activity; and a processing unit that outputs the indicator extracted by the indicator extraction unit, wherein the indicator extraction unit finds, on a basis of a difference between a blood pressure waveform in a resting section and a blood pressure waveform in an active section, an effect appearance point that is a time at which an effect of the activity appears as a change in the blood pressure waveform, and finds the indicator on the basis of an amount of time that has passed from a start of the activity to the effect appearance point.
Regarding Claim 1, Amano discloses a biological information analyzing device  (Fig. 1, and Abstract, “exercise intensity and exercise quantity measuring device”) comprising at least one memory and at least one processor (Fig. 1, element 308 and 309, “CPU” and “RAM”, Abstract, “CPU increments the accumulated time stored in RAM”) that function as: 

a processing unit (Fig. 1, element 308, “CPU”) that outputs the indicator extracted by the indicator extraction unit (col. 11, lines 18-19, “exercise intensity is displayed on display element”).
While Amano discloses determining an indicator by determining a difference between a blood pressure waveform in a resting section and a blood pressure waveform in an active section (col. 10, line 63 - col. 11, line 14, “CPU compares the size of the amplitudes of the harmonic components for the pulse waveform at rest … CPU compares the size of the amplitudes of each of the harmonic wave components for the pulse waveform during exercise … CPU measures exercise intensity according to the waveform classification of each of the preceding waves”), Amano does not explicitly disclose wherein the indicator extraction unit finds, on a basis of a difference between a blood pressure waveform in a resting section and a blood pressure waveform in an active section, an effect appearance point that is a time at 
Ezoe teaches of a blood pressure measurement device that determines a rest or unrest condition of a patient by comparing at least one of the pulse rate of the patient calculated during a measurement and a threshold value based on previous measurements (Abstract, para. [0017]). Ezoe further teaches measuring blood pressure and pulse period over a period of time and calculating thresholds (Fig. 2, elements S50, S60, para. [0045] and [0046]). Ezoe further teaches of making a determination that a patient is under an unrest condition on the basis of the difference calculation (Fig. 2, elements S80, S90, S110, and para. [0055]). Ezoe further teaches the indicator is found on the basis of an amount of time, based on a past-measured pulse periods (para. [0035] and [0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Amano to determine an indicator on a basis of a difference between two blood pressure waveforms and an amount of time. Ezoe teaches that during and after exercise, a patient’s blood pressure becomes short and unstable, therefore a time when the patient is in a rest condition can be determined (para. [0005]). 
Regarding Claim 3, modified Amano discloses the biological information analyzing device according to claim 1.
However, modified Amano does not explicitly disclose wherein the indicator extraction unit finds a first point, among ejection start points following the start of the activity, where a 
Ezoe further teaches of determining an upper end threshold and a lower end threshold based on the measured pulse rates during a set of phase times (para. [0048]). Ezoe further teaches of determining if a patient is under an unrest condition if a present measurement is greater than a predetermined threshold range (Fig. 3B, para. [0046], [0055], [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the processor taught by modified Amano to determine an effect appearance point based on if a difference is greater than or equal to a threshold. Ezoe teaches that by using thresholds to determine an effect appearance point, the threshold ranges are able to be updated and calculated using pulse periods measured from past measurements of the same patient during the phases (para. [0013]). One of ordinary skill would recognize using updated and user specific threshold ranges would lead to more accurate results and determinations. 
Regarding Claim 7, modified Amano discloses the biological information analyzing device according to claim 1, wherein the indicator extraction unit further finds the indicator on the basis of a cross-correlation that correlates the blood pressure waveform in the resting section to the blood pressure waveform in the active section (col. 10, line 63 – col. 11, line 14, “CPU compares the size of the amplitudes at rest … compares the size of the amplitudes during exercise … CPU measures the exercise intensity according to the waveform classification”).
Regarding Claim 8, modified Amano discloses the biological information analyzing device according to claim 7, wherein the cross correlation is a correlation between a 
Regarding Claim 9, modified Amano discloses the biological information analyzing device according to claim 8, wherein the representative blood pressure waveform in the active section is a blood pressure waveform of one beat or a mean blood pressure waveform of several beats (Fig. 12, and col. 8, lines 34-41, “Fig. 12 shows an example of the frequency spectrum of a violent pulse”, Fig. 12 shows a spectrum of one pulse) following an effect appearance point that is a time at which an effect of the activity appears as a change in the blood pressure waveform (col. 8, lines 34-46, “distortion increases as the exercise intensity increases” … the Hua mai pulse has the greatest distortion due to exercise intensity increasing and a greater load being placed on the subject).
Regarding Claim 10, 
Regarding Claim 11, modified Amano discloses the biological information analyzing device according to claim 1, wherein the indicator extraction unit determines the active section and the resting section on the basis of data expressing an activity start time and data expressing an activity end time for the user (col. 6, lines 1-7, “user presses start switch during exercise, the routine is executed repeatedly … as a result, the users pulse waveform during exercise is detected”, the exercise period is known based off of the switch).
Regarding Claim 12, modified Amano discloses the biological information analyzing device according to claim 1, wherein the indicator extraction unit determines the active section and the resting section on the basis of measurement data from a second sensor that detects the user's activity (Fig. 1, element 302, “body motion sensor”, and col. 9, lines 34-37, “measurement of exercise quantity is carried out when the level of the signal output from body motion sensor is above a specific value”, measurements start once the second sensor reaches a threshold, meaning it knows the active section then).
Regarding Claim 13, 
Regarding Claim 14, modified Amano discloses the biological information analyzing device according to claim 13, wherein the processing unit outputs the indicator as a graph that takes at least one of the sub-indicators as a coordinate axis (Fig. 19, and col. 11, lines 19-26, “display the past and current values for exercise intensity and exercise quantity in the form of a graph”).
Regarding Claim 15, modified Amano discloses the biological information analyzing device according to claim 13, wherein the processing unit outputs at least one of the sub-indicators and the indicator as a table  (col. 11, lines 18-21, “exercise intensity and exercise quantity are displayed as numeric values”).
Regarding Claim 16, modified Amano discloses a system (Abstract, “exercise intensity and exercise quantity measuring device”) comprising: 
the sensor (Fig. 1, element 301, “pulse wave sensor”) configured to be worn on a body of a user and is further configured to non-invasively measure a blood pressure waveform for each heartbeat (col. 3, lines 25-28, “pulse wave sensor detects the pulse wave in the body, and outputs the detected pulse wave signal …”); and 
a biological information analyzing device according to claim 1, the biological information analyzing device analyzing biological information using data of the blood pressure waveform measured continuously by the sensor (col. 8, lines 25-30, “CPU reads out the pulse waveform at rest which is stored … and estimates the exercise intensity based on the pulse waveform at rest and the beat frequency component of the pulse waveform during exercise”, the intensity being a load placed on the heart, in this case due to exercise).
Regarding Claim 17, modified Amano discloses a non-transitory computer-readable medium storing a program causing the processor to function as the indicator extraction unit  (col. 8, lines 7-18 describe programs and functions stored in a RAM and executed by the CPU) and the processing unit of the biological information analyzing device according to claim 1.
Regarding Claim 18, Amano discloses a biological information analyzing method (Abstract, “capable of measuring the exercise intensity…”) comprising: 
a step of acquiring, from blood pressure waveform data measured continuously by a sensor configured to be worn on a body of a user and further configured to non-invasively measure a blood pressure waveform for each heartbeat (Fig. 1, element 301 and 308, and col. 3, lines 25-28, “pulse wave sensor detects the pulse wave in the body, and outputs the detected pulse wave signal …”), a blood pressure waveform in a resting section corresponding to when the user is in a resting state and a blood pressure waveform in an active section corresponding to when the user is engaged in an activity (col. 8, lines 25-30, “CPU reads out the pulse waveform at rest which is stored … and estimates the exercise intensity based on the pulse waveform at rest and the beat frequency component of the pulse waveform during exercise”, the intensity being a load placed on the heart, in this case due to exercise); and
a step of outputting an extracted indicator (col. 11, lines 18-19, “exercise intensity is displayed on display element”).
While Amano discloses extracting an indicator expressing a load placed on the user’s heart by the activity on the basis of a difference between a blood pressure waveform in a resting section and a blood pressure waveform in an active section (col. 10, line 63 - col. 11, line 14, “CPU compares the size of the amplitudes of the harmonic components for the pulse 
Ezeo teaches of a method of determining a rest or unrest condition of a patient by comparing at least one of the pulse rate of the patient calculated during a measurement and a threshold value based on previous measurements (Abstract, para. [0017]).  Ezoe further teaches measuring blood pressure and pulse period over a period of time and calculating thresholds (Fig. 2, elements S50, S60, para. [0045] and [0046]). Ezoe further teaches of making a determination that a patient is under an unrest condition on the basis of the difference calculation (Fig. 2, elements S80, S90, S110, and para. [0055]). Ezoe further teaches the indicator is found on the basis of an amount of time, based on a past-measured pulse periods (para. [0035] and [0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Amano to determine an indicator on a basis of a difference between two blood pressure waveforms and an amount of time. Ezoe teaches that during and after exercise, a patient’s blood pressure .
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano et al. (US Pat. No. 6,042,549), hereinafter referred to as Amano, in view of Ezoe et al. (Pub. No. US 2015/0038802), hereinafter referred to as Ezoe as applied to claim 1 above, and further in view of Addison et al. (Pub. No. US 2012/0029361), hereinafter referred to as Addison.
Regarding Claim 4, modified Amano discloses the biological information analyzing device according to claim 1.
However, modified Amano does not explicitly disclose wherein the indicator extraction unit further finds the indicator on the basis of a difference between a representative minimum blood pressure value in the resting section and a representative minimum blood pressure value in the active section.
Addison teaches a system for measuring a respiratory effort (a load placed on the user) of the subject by calculating a different pulse transit time of the pulse wave (Abstract). Addison further teaches that the processor (Fig. 8, element 800) is configured to perform blood pressure measuring methods (para. [0077]). Addison further teaches of calculating a difference between two different portions, for example a portion where the patient is in rest and a portion where the patient is exercising (para. [0077]). Addison further teaches that the differences can be calculated using selected maximum and minimum points within the windowed signal (para. [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by modified Amano to further include determined a difference between a minimum blood pressure value in a resting section 
Regarding Claim 5, modified Amano discloses the biological information analyzing device according to claim 4.
However, modified Amano does not explicitly disclose wherein the representative minimum blood pressure value in the active section is a mean minimum blood pressure value in the active section or a maximum value of the representative minimum blood pressure value in the active section.
Addison further teaches that for the DPTT measurements, a mean DPTT value over a period of time, for example in an active period of the window, can be used to determine a change in the blood pressure, in a systolic or a diastolic pressure (maximum and minimum pressure) (para. [0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as disclosed by modified Amano to further determine a difference based on a mean diastolic pressure. Addison teaches that calculating a mean DPTT value over a period of time allows for the system to determine localized changes in pressure due to different reasons, for example autonomic activity (para. [0073]).
Regarding Claim 6, modified Amano discloses the biological information analyzing device according to claim 4.

Addison further teaches that for the DPTT measurements, a mean DPTT value over a period of time, for example in an rest period of the window, can be used to determine a change in the blood pressure, in a systolic or a diastolic pressure (maximum and minimum pressure) (para. [0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as disclosed by modified Amano to further determine a difference based on a mean diastolic pressure. Addison teaches that calculating a mean DPTT value over a period of time allows for the system to determine localized changes in pressure due to different reasons, for example autonomic activity (para. [0073]).
Response to Arguments
Applicant’s arguments, see pages 14-16 of Remarks, filed 11/04/2021, with respect to the rejection(s) of claim(s) 2 and 3 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ezoe et al. (Pub. No. US 2015/0038802), as applied above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/K.W.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791